FILED
                            NOT FOR PUBLICATION                               AUG 26 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FARON E. LOVELACE,                               No.   15-35518

               Plaintiff-Appellant,              D.C. No. 1:14-cv-00430-REB

 v.
                                                 MEMORANDUM*
ROBIN SANDY; et al.,

               Defendants-Appellees.


                   Appeal from the United States District Court
                             for the District of Idaho
                 Ronald E. Bush, Chief Magistrate Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Idaho state prisoner Faron E. Lovelace appeals pro se from the magistrate

judge’s judgment dismissing with prejudice his 42 U.S.C. § 1983 action arising out

of the allegedly improper termination of a prison visit. We review de novo

whether a magistrate judge has jurisdiction. Allen v. Meyer, 755 F.3d 866, 867-68

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2014). We vacate and remand.

      Contrary to the magistrate judge’s statement in its order dismissing

Lovelace’s amended complaint, Lovelace did not consent to proceed before a

magistrate judge. See 28 U.S.C. § 636(c)(1) (authorizing magistrate judge to

“conduct any or all proceedings in a jury or nonjury civil matter and order the entry

of judgment in the case” “[u]pon the consent of the parties”). The consent forms

filed on October 17, 2014 and March 18, 2015 were executed by putative co-

plaintiff Melissa Kuntz-Corta, not Lovelace. Accordingly, we vacate the judgment

and remand to the district court for further proceedings. See Allen, 755 F.3d at 868

(judgment entered by magistrate judge a nullity where some parties did not consent

to magistrate judge’s jurisdiction).

      On remand, the district court may review the complaint de novo in the first

instance pursuant to 28 U.S.C. § 1915A, or may construe the magistrate judge’s

May 18, 2015 order as a report and recommendation and afford Lovelace

reasonable time to file objections.

      In light of our disposition, we do not consider the other issues raised in the

opening brief.

      VACATED and REMANDED.




                                          2                                    15-35518